MEMORANDUM **
Maria Trinidad Gutierrez Cervantes, her husband Alejandro Manriquez and their children Silvia Jarita Manriquez Gutierrez and Daniel Alberto Manriquez Gutierrez, all natives and citizens of Mexico, petition *230for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s order denying their application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that the Petitioners failed to satisfy the exceptional and extremely unusual hardship requirement for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ contention that the BIA failed to demonstrate that its conclusions were supported by the record is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003) (concluding that streamlining does not violate an alien’s due process rights).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.